917 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles M. RADEMACHER, Plaintiff-Appellant,v.McDONNELL DOUGLAS CORPORATION, et al., Defendant-Appellee.
No. 89-2379.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges and ENGEL, Senior Circuit Judge.
PER CURIAM:


1
Charles M. Rademacher appeals from the district court's October 17, 1989, order granting summary judgment in favor of McDonnell Douglas Corporation.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the order of the Honorable Julian Abele Cook, Jr., United States District Judge for the Eastern District of Michigan, for the reasons set forth in his Memorandum Opinion and Order.